Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
NON-FINAL OFFICE ACTION
		Claims 1-19 and newly added claims 20-22 are pending in this reissue of U.S. Patent No. 9,552,057 (hereinafter “the '057 patent” issued from application no. 13/687,771 (hereinafter “the '771 application”).  
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘057 Patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
	Preliminary Amendment

Objections under 37 CFR 1.75
Newly added claims 20 and 21 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 10 and 14, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New claim 22 omits the limitation of having a controller which controls the display to display a content and first voice guide information indicating voice commands available to control the electronic apparatus.  Applicant points to col. 7: 9-65; Col. 8: 38-50; Col. 10, lines 32-67; Col. 11: 1-30; and Figs 2 and 4-7 for support.  However, all the cited portions of the ‘057 patent involve displaying the first voice guide information.  See the following citations that fail to support the omission of this limitation:
Further, the control unit 140 displays on the display unit 193 the first voice guide information to guide voice command to control the electronic apparatus 100 in the voice task mode. As used herein, the ‘voice task mode’ is the operation mode in which the electronic apparatus 100 is controlled in accordance with the input user's voice command, following the voice start command which is input into the voice input unit 110.

(‘057 patent, Col. 7: 9-16)

In the voice task mode, the control unit 140 displays first voice guide information 500 to perform the voice task mode (see FIG. 5). The first voice guide information 500 may be displayed on the bottom of the displayed broadcast image. The first voice guide information 500 may include an icon 510 indicating the current mode of the display apparatus to be in voice task mode and a plurality of voice commands 521 to 526, and 530 guiding the user voice commands.

(‘057 patent, Col. 10: 32-39)

That is, for the broadcast reception, the control unit 140 may display the first voice guide information 500 as illustrated in FIG. 5. However, when selected to external device to be controlled, the control unit 140 changes the displayed voice guide information to the second voice guide information as illustrated in FIG. 7.

(‘057 patent, Col. 11: 8-13)

Additionally, Figure 8 further shows a flowchart including step S820 which displays the first voice guide info.  No other flowchart or different embodiment is shown that omits this step. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are:  having a controller which controls the display to display a content and first voice guide information indicating voice commands available to control the electronic apparatus. As illustrated in Figure 8 of the ‘057 patent the flowchart includes step S820 which displays the first voice guide info.  No other flowchart or different embodiment is shown that omits this step.    

Rejection under 35 U.S.C. 251 - RECAPTURE
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

Claim 22 is rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
A reissue will not be granted to "recapture" claimed subject matter which was surrendered in an application to obtain the original patent.  See MPEP §1412.20.  A three step process is used to apply the recapture rule:
“(1) 	first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
  (2) 	next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
  (3) 	finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”    

(See MPEP §1412.02(I))

In this case, patent claim 10 recites:
a controller which controls the display to display a content and first voice guide information indicating voice commands available to control the electronic apparatus,

Newly added claim 22 omits the highlighted portion of claim 10 shown above and adds the term broadcasting:




During prosecution of the '771 application, claim 10 was amended on 5/18/2016 as follows:


    PNG
    media_image1.png
    426
    631
    media_image1.png
    Greyscale


Applicant asserted the following arguments in support of patentability:
Applicant respectfully traverses the rejections.
Without conceding the merits of the rejections, claim 1 is amended to recite:

A method for controlling an electronic apparatus, the method comprising:


    PNG
    media_image2.png
    323
    527
    media_image2.png
    Greyscale


Applicant respectfully submits Mingot in view of Yeh and Park fails to teach or suggest at least the above-emphasized features of claim 1.

(See ‘771 application, remarks filed 5/18/2016, p. 9-10, emphasis added by Applicant)
…Additionally, the cited references fail to provide any disclosure of the three-step process of first displaying first voice guide information indicating voice commands to control the electronic apparatus, then displaying second voice guide information including a plurality of voice commands corresponding to a plurality of external devices, and finally displaying third voice guide information indicating a plurality of voice commands available to control a selected external device.

(See ‘771 application, remarks filed 5/18/2016, p. 11, emphasis added by Examiner)
These argued claim limitations emphasized above, with respect to displaying a content and [displaying first voice guide information indicating voice commands to control the electronic apparatus] are omitted from new claim 22.  Thus, the broader aspects of the instant reissue claims relate to the subject matter surrendered in the original prosecution.  Furthermore, since Applicant fails to materially narrow the instant reissue claims in other respects, the recapture rule has not been avoided. 
Allowable Subject Matter
Claims 1-19 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  Applicant’s arguments made during the original prosecution remain persuasive (See ‘771 application, remarks filed 5/18/2016, p. 9-11).  In Particular, the Examiner agrees with Applicant’s following contention:
…Additionally, the cited references fail to provide any disclosure of the three-step process of first displaying first voice guide information indicating voice commands to control the electronic apparatus, then displaying second voice guide information including a plurality of voice commands corresponding to a plurality of external devices, and finally displaying third voice guide information indicating a plurality of voice commands available to control a selected external device.

(See ‘771 application, remarks filed 5/18/2016, p. 11)
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cameron Saadat whose telephone number is (571)272-4443. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on (571) 272-4184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/Cameron Saadat/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/WHC/
Primary Examiner, Art Unit 3992

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992